McCLELLAN, j.
The sole assignment of error is that the court erred in overruling the demurrers of Julia E. and Nancy J. Spiers. The only objections, in substance, taken by these demurrers, go to the equity of the bill, which is filed by the executors of the last will and testament of Nancy Zeigler, deceased.
*667With tlie bill, tlie will, in copy, is exhibited. After most ample averments pointing out the bases of doubt and uncertainty in the provisions of the will with respect to property devised or undertaken to be devised ■thereby, the bill seeks tlie aid of equity to construe the instrument and to direct the executors in the premises. Upon the authority of Ashurst v. Ashurst, Infra, 57 South. 442, delivered at this term — which ruling was rested upon Trotter v. Blocker, 6 Port. 269; Lakeview Co. v. Hannon, 93 Ala. 88, 9 South. 539; Tompkins v. Troy, 130 Ala. 555, 30 South. 512; Carroll v. Richardson, 87 Ala. 605, 6 South. 342, and authorities in each cited — it must be ruled that the bill in hand possesses equity, for the removal of the administration from the probate court, and for the construction of the bill of Nancy Zeigler,. deceased. It is not necessary to rehearse the evidence of complication and uncertainty which appears upon the face of the will, and to which the bill particularly refers.
The decree is affirmed.
Affirmed.
All the Justices concur.